                              Law Offices of Yale Pollack, P.C.
                                                   66 Split Rock Road
                                                Syosset, New York 11791
                                                  Phone: (516) 634-6340                    USDC SDNY
                                                   Fax: (516) 634-6341                     DOCUMENT
                                                www.yalepollacklaw.com
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC#:           f     I

Yale Pollack, Esq.                                                                         DATE FILED: 2../ '¥ /l..ol:o
ypollack@yalepollacklaw.com                                                                             ;     '
                                                       February 14, 2020

VIAECF
Honorable Alvin K. Hellerstein                                             So orc te,ed.
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:          Lanham v. Lumenis, Inc. et al
                    Case No.: 19-CV-00024-AKH

Dear Judge Hellerstein:

        This office represents the Plaintiff in the above-referenced matter. Jointly with counsel for
Lumenis, we respectfully submit this letter to request a modification of the deposition schedule set
by the Court in its February 11, 2020 Order (the "Order"). ECF No. 84. Upon meeting and
conferring, the undersigned have agreed to the following schedule with regards to the depositions
set by the Court in the Order:

        1.   Gerhart - February 28, 2020 at 12:00pm EST;
        2.   Rosa - date and time TBD but no later than March 13, 2020;
        3.   Mack-March 10, 2020 at 10:00amEST;
        4.   Cavanaugh-March 10, 2020 at 2:00pm EST; and
        5.   Sanicki- March 13, 2020 at 10:00am EST.

       The deposition of Sanicki will be held at this office, with the remainder being conducted
by remote means as the other individuals are out-of-state.

        We respectfully request that the Court permit the depositions to be conducted in accordance
with the above schedule. The Parties thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,
                                                       Law Offices of Yale Pollack, P.C.

                                                       Isl Yale Pollack
                                                       Yale Pollack, Esq.


               66 Split Rock Road • Syosset, New York 11791 • Phone: (516) 634-6340 • Fax: (516) 634-6341
Honorable Alvin K. Hellerstein
February 14, 2020
Page2


                                 Carothers, DiSante & Freudenberger, LLP

                                 Isl Todd R. Wulffson
                                 Todd R. Wulffson, Esq.

cc:    All Counsel (via ECF)




                                    2
